Exhibit 10.2

2017 NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on [INSERT
EFFECTIVE DATE OF EMPLOYMENT AGREEMENT], 2017 (the “Grant Date”) granted you a
non-qualified stock option award (the “Option”) pursuant to the Office Depot,
Inc. 2015 Long-Term Incentive Plan (the “Plan”). Capitalized terms used but not
defined in this 2017 Non-Qualified Stock Option Award Agreement (the
“Agreement”) have the meanings given to them in the Plan. This award is subject
to federal and local law and the requirements of the NASDAQ Stock Market LLC.

 

1. Option

The Option provides you with the opportunity to purchase [XXX] (XXX) shares of
the Company’s common stock (“Option Shares”), at an option price per share of
$[GRANT DATE CLOSING PRICE] payable upon exercise, pursuant to the provisions
and restrictions contained in the Plan, this Agreement and your employment
agreement with the Company dated [XXX] (the “Employment Agreement”). The option
price per share is equal to the Fair Market Value of a share of the Company’s
common stock on the Grant Date. Your Option will expire at the close of business
on [10TH ANNIVERSARY OF EFFECTIVE DATE OF EMPLOYMENT AGREEMENT], 2027 (the
“Expiration Date”), subject to earlier expiration upon the termination of your
employment as provided below. Your Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code.

 

2. Vesting and Exercise

 

  a. Normal Vesting. Except as provided in Sections 2(b), 2(c) and 2(d) below,
the Option will vest and become exercisable with respect to one-third of the
Option Shares on each of the first and second anniversaries of the Grant Date
(in each case rounded down to the next highest whole number of Option Shares, as
necessary) and with respect to all remaining Option Shares on the third
anniversary of the Grant Date (each, a “Vesting Date”, and in the aggregate, the
“Vesting Period”), provided that you remain continuously employed with the
Company or any Subsidiary during the period beginning on the Grant Date and
ending on each such Vesting Date, and you will immediately forfeit the unvested
portion of the Option upon your termination of employment with the Company and
its Subsidiaries prior to the applicable Vesting Date for such portion of the
Option.

 

  b. Termination of Employment for Death or Disability. In the event of your
termination of employment with the Company and its Subsidiaries due to your
death or Disability during the Vesting Period, the Option will become vested and
exercisable on the date of such termination of employment with respect to the
portion of the Option Shares as to which the Option would have become vested and
exercisable during the twelve (12) month period following the date of such
termination of employment had you remained employed with the Company and its
Subsidiaries during such period, and you will forfeit the Option as to the
remainder of the Option Shares on such date. As used in herein, the term
“Disability” shall have the meaning set out in your Employment Agreement. Your
Disabled status must become effective prior to the date on the Option expires on
account of your termination of employment in order to be recognized under this
Agreement.

 

  c. Termination of Employment without Cause or for Good Reason Prior to Change
in Control. In the event of your involuntary termination of employment with the
Company and its Subsidiaries without Cause or your termination of employment
with the Company and its Subsidiaries for Good Reason during the Vesting Period,
the Option will become vested and exercisable on the date of such termination of
employment with respect to the portion of the Option Shares as to which the
Option would have become vested and exercisable during the twelve (12) month
period following the date of such termination of employment had you remained
employed with the Company and its Subsidiaries during such period, and you will
forfeit the Option as to the remainder of the Option Shares on such date. As
used in this Section 2(c), the terms “Cause” and “Good Reason” shall have the
meanings set out in your Employment Agreement.



--------------------------------------------------------------------------------

  d. Impact of Change in Control.

 

  i) Employment. Upon the effective date of a Change in Control, all references
in this Agreement to employment with the Company and its Subsidiaries shall be
deemed to include employment with the surviving entity in such Change in Control
and its subsidiaries, and any transfer of employment from the Company or any
Subsidiary to the surviving entity in such Change in Control or any of its
subsidiaries shall not constitute a separation from service or otherwise
interrupt your continuous employment for purposes of this Agreement.

 

  ii) Options not Assumed. If the surviving entity in the Change in Control does
not assume the Option, the Option shall become fully vested and exercisable on
the effective date of the Change in Control Shares (to the extent the Option has
not previously vested and become exercisable).

 

  iii) Termination of Employment without Cause or for Good Reason on or After
Change in Control. In the event of your involuntary termination of employment
with the Company and its Subsidiaries without Cause or your termination of
employment with the Company and its Subsidiaries for Good Reason, in either case
within 24 months after the effective date of a Change in Control and during the
Vesting Period, the Option will become fully vested and exercisable as to all
Option Shares (to the extent the Option has not previously vested and become
exercisable) on the date of such employment termination. As used in this
Section 2(d)(iii), the terms “Cause” and “Good Reason” shall have the meanings
set out in the Company’s Executive Change in Control Severance Plan.

 

  e. No Other Special Vesting Rights. No accelerated vesting of your Option will
apply except as specified in Sections 2(b), 2(c) and 2(d) above.

 

  f. Cause. You will forfeit the Option with respect to all Option Shares
immediately upon your termination of employment with the Company and its
Subsidiaries for Cause, regardless of whether the Option is then vested and
exercisable with respect to all or any portion of the Option Shares.

 

  g. Post-Termination Exercise Period. If you cease to be an employee of the
Company and its Subsidiaries by reason of your death or Disability, the portion
of your Option that is vested and exercisable on the date of your termination of
employment will remain exercisable at any time until, and will automatically be
forfeited and cancelled upon, the earlier of the date that is 12 months after
your termination of employment or the Expiration Date. If your employment with
the Company and its Subsidiaries terminates for any reason other than for Cause
or by reason of your death or Disability, the portion of your Option that is
vested and exercisable on the date of your termination of employment will remain
exercisable at any time until, and will automatically be forfeited and cancelled
upon, the earlier of the date that is 90 days after the date of your termination
of employment or the Expiration Date.

 

  h. Death After Termination of Employment. Following your death, your Option
will be exercisable by your beneficiary, surviving spouse, estate, or any person
who acquired such Option by bequest or inheritance within the applicable time
frame specified above.

 

  i. Impact of Forfeiture. If all or any portion of the Option is forfeited at
any time, you will cease to have any rights with respect to such forfeited
Option.

 

3. Expiration of Option

In no event shall any part of your Option be exercisable after the Expiration
Date.

 

2



--------------------------------------------------------------------------------

4. Procedure for Exercise

You may exercise all or a portion of the Option (to the extent vested) pursuant
to the exercise procedures specified by the Company from time to time in Plan
documentation distributed to participants, which include remitting payment of
the aggregate option price for the Option Shares being purchased pursuant to the
prospectus of the Plan.

 

5. Transferability of Option

Except as provided below, the Option (a) is personal to you and, during your
lifetime, may be exercised only by you or your guardian or legal representative;
and (b) may not be sold, pledged, assigned or transferred in any manner, other
than in the case of your death to your beneficiary as determined pursuant to
procedures prescribed by the Committee for this purpose or by will or the laws
of descent and distribution, and any such purported sale, pledge, assignment or
transfer shall be void and of no effect. However, subject to applicable
procedures, you may transfer your Option to an immediate family member (i.e.,
your spouse, child or grandchild), a trust for the benefit of such immediate
family members during your lifetime, or a partnership whose only partners are
such immediate family members. The transferee shall remain subject to all terms
and conditions applicable to the Option prior to the transfer.

 

6. Conformity with Plan

Your Option is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan which is incorporated herein by reference.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan except as expressly provided otherwise in
this Agreement. The Committee reserves its rights to amend or terminate the Plan
at any time without your consent; provided, however, that the Option shall not,
without your written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). All interpretations and determinations of the Committee or its delegate
shall be final, binding and conclusive upon you and your legal representatives
and any recipient of a transfer of the Option permitted by this Agreement with
respect to any question arising hereunder or under the Plan or otherwise,
including guidelines, policies or regulations which govern administration of the
Plan. By acknowledging this Agreement below, you agree to be bound by all of the
terms of the Plan and acknowledge availability and accessibility of the Plan
document, the Plan Prospectus, and either the Company’s latest annual report to
shareholders or annual report on Form 10-K on the Plan and/or Company websites.
You understand that you may request paper copies of the foregoing documents by
contacting the Company’s Director, Executive Compensation & International
Compensation.

 

7. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of the Option Shares is necessary or
desirable as a condition of, or in connection with, the granting of the Option
or the issue or purchase of the Option Shares thereunder, no Option Shares may
be issued unless such listing, registration or qualification is effected free of
any conditions not acceptable to the Committee. All certificates for shares of
the Company’s common stock delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any listing standards of any exchange or self-regulatory
organization on which the Company’s common stock is listed, and any applicable
federal or state laws; and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions. In making such determination, the Committee may rely upon an
opinion of counsel for the Company. The Company shall have no liability to
deliver any shares under the Plan or make any other distribution of the benefits
under the Plan unless such delivery or distribution would comply with all
applicable state, federal, and foreign laws (including, without limitation and
if applicable, the requirements of the Securities Act of 1933), and any
applicable requirements of any securities exchange or similar entity. The
Committee shall be permitted to amend this Agreement in its discretion to the
extent the Committee determines that such amendment is necessary or desirable to
achieve compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the guidance thereunder.

 

3



--------------------------------------------------------------------------------

8. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Option is also subject to your complying with and not breaching the
non-compete, confidentiality, and non-solicitation covenants that you were
required to sign as a condition of your employment with the Company.

 

9. Section 409A

It is intended, and this Agreement shall be construed, so that the Option shall
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
pursuant to Treasury Regulation Section 1.409A-1(b)(5)(i)(A).

 

10. Recoupment

If it is discovered that you engaged in misconduct which resulted in the receipt
of any payment under this Agreement which otherwise would not have been made,
you may be required to repay the Company, or any successor company, for any or
all payments paid as a result of such misconduct. The Company may recoup such
payment up to the later of three years after the date of the payment or the
discovery of the misconduct. Recoupment may be accompanied by other disciplinary
action up to and including termination.

 

11. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your Option
shall not give you any right to any additional awards under the Plan or any
other compensation plan the Company has adopted or may adopt. The agreements
contained in this Agreement shall be binding upon and inure to the benefit of
any successor of the Company.

 

12. Withholding

As a condition of exercise of your Option, you are required to pay to the
Company all applicable federal, state, local or other taxes, domestic or
foreign, with respect to the Option (the “Required Tax Payments”) pursuant to
the method you elect at the time of exercise from among the methods made
available by the Committee for this purpose.

 

13. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Option or this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant of the Option as a result of any change in applicable law or regulation or
any future law, regulation, ruling, or judicial decisions.

 

14. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, HRIS and Shared Services

6600 North Military Trail, C278

Boca Raton, FL 33496

 

4



--------------------------------------------------------------------------------

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section 14, either party may designate a different
address for notices. Any notice shall be deemed to have been duly given when
personally delivered (addressed as specified above) or when enclosed in a
properly sealed envelope (addressed as specified above) and deposited, postage
prepaid, with the U.S. postal service or an express mail company.

 

15. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

16. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement below, you accept the Option in full satisfaction of the
Company’s obligation under your Employment Agreement to grant stock options to
you as of the effective date of your employment with the Company.

 

17. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

18. No Rights as Shareholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to the Option Shares, unless and to the extent that you
exercise the Option provided hereunder and the Option Shares are registered in
your name as owner.

 

19. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please sign and date this Agreement below.

Very truly yours,

OFFICE DEPOT, INC.

 

5



--------------------------------------------------------------------------------

Acknowledged by Executive:

 

 

Date:  

 

 

6